Citation Nr: 1042777	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-27 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for sinusitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left eye disability.

4.  Entitlement to service connection for a left eye disability.


WITNESS AT HEARING ON APPEAL

Appellant and Mrs. E.P.


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1954 to August 1964.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Tiger Team at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over this claim has now been 
returned to the RO in Albuquerque, New Mexico.

In July 2010, the Veteran testified in a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

The issues of service connection for sinusitis and a left eye 
disability are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss had its onset 
during service and is etiologically related to his active 
service.

2.  In a decision dated in July 2004, the RO denied the Veteran's 
claim of entitlement to service connection for a left eye 
disability.  The Veteran did not perfect a timely appeal to that 
decision.

3.  Evidence received since the July 2004 final decision was not 
previously submitted, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The July 2004 rating decision that denied service connection 
for a left eye disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2010).

3.  New and material evidence has been received since the July 
2004 rating decision that denied entitlement to service 
connection for a left eye disability, and that claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
"To establish a right to compensation for a present disability, 
a Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss, 
may be presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of ten 
percent or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2010).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010). 

A hearing loss disability is defined for VA compensation purposes 
with regard to audiologic testing involving puretone frequency 
thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 
(2010).  For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  Id.

The Veteran contends that he suffers from bilateral hearing loss.  
During the July 2010 hearing before the undersigned, the Veteran 
testified that he was exposed to loud noises while on the flight 
line where he loaded weapons onto aircraft.  He also testified 
that he was exposed to loud gunfire as he was a nuclear weapons 
safety supervisor.  Hearing transcript at 16-17.  In addition, 
when asked for clarification by the undersigned, the Veteran 
testified that he was exposed to "loud noises," including being 
in close proximity to B-52 and B-47 bombers, almost every day for 
approximately 10 years.  Id. at 25-28.

Parenthetically, the Board notes that the claims file has been 
rebuilt and the RO was unable to locate the Veteran's complete 
service treatment records.  In cases such as these, the VA has a 
heightened duty to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board's analysis of the Veteran's 
claim for service connection for bilateral hearing loss was 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that may be 
favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran has submitted some service treatment records in his 
possession.  The service treatment reports of record are absent 
for any complaints of, or treatment for, hearing loss.  A 
separation report of medical examination from June 1964 indicated 
a normal clinical evaluation of the Veteran's ears and normal 
bilateral hearing upon audiometric testing.  However, in an 
associated report of medical history, the Veteran did report that 
he has or has had "ear trouble."  It is unclear from the report 
whether the Veteran is referring to hearing loss.

A service treatment report from February 1958 indicated that the 
Veteran had bleeding of the wall of the exterior canal of the 
left ear.  This service treatment report, however, does not 
mention any complaint of, or treatment for, hearing loss.

These reports, overall, are evidence against the Veteran's claim 
for service connection for bilateral hearing loss as they tend to 
show no bilateral hearing loss, as defined for VA compensation 
purposes, during active service.

Importantly, however, the Board notes that the absence of 
evidence of a hearing loss disability in service is not fatal to 
the Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Evidence of a current hearing loss disability and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In this regard, it is important to note that the Board does not 
dispute the fact that the Veteran was exposed to very loud noise 
during service.  The critical question is whether the current 
bilateral hearing loss is caused by this noise exposure many 
years ago.

Audiologic testing pursuant to VA audiology examination in 
December 2006 showed puretone thresholds in the right ear at 500, 
1000, 2000, 3000, and 4000 Hertz of 25, 20, 30, 70, and 90 
decibels, respectively.  Puretone thresholds measured in the left 
ear at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 25, 20, 70, 
and 80 decibels, respectively.  Speech audiometry revealed speech 
recognition ability of 98 percent in the right ear and 92 percent 
in the left ear.  The VA examiner indicated that the Veteran had 
bilateral mild to profound high frequency sensorineural hearing 
loss, establishing that the Veteran has a current "hearing 
loss" disability for VA compensation purposes.

With respect to the etiology of the Veterans current hearing loss 
disability, the examiner stated, "[i]t is not possible to 
determine the etiology of [the Veteran's] current hearing loss 
without resorting to speculation."  The examiner explained that 
there were no service medical records in the file and no hearing 
test results dating from the Veteran's service in the military.

As the examiner could not provide an opinion without resorting to 
mere speculation, the medical opinion is therefore deemed non-
evidence.  Perman v. Brown, 5 Vet. App. 237, 241 (1993) (holding 
that where a physician is unable to provide a definite causal 
connection, the opinion on that issue constitutes what may be 
characterized as "non-evidence") (citing Sklar v. Brown, 5 Vet. 
App. 140, 145-46 (1993).  See also Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (where an examiner is unable to give an 
opinion without resorting to mere speculation, there is no 
opinion).  Thus, the medical opinion is afforded no weight for or 
against the Veteran's claim.

Importantly, the Veteran provided testimony before the 
undersigned in a July 2010 hearing.  The Board finds his 
testimony to be credible and weighs in favor of his claim for 
service connection for bilateral hearing loss.

The Veteran has described symptoms consistent with hearing loss 
and is certainly competent to report on symptoms that he has 
experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
The Veteran testified that he was exposed to loud noises while on 
the flight line for approximately 10 years in active service.  He 
stated, "24/7, you were on that physical flight line."  Hearing 
transcript at 28.

As in all claims for service connection, it is the Board's duty 
to assign probative value to the evidence and then to weigh the 
evidence favorable to the Veteran's claim against the evidence 
unfavorable to the Veteran's claim.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331  
(Fed. Cir. 2006).  If the favorable evidence outweighs the 
unfavorable evidence or if the favorable and unfavorable evidence 
are in relative equipoise, the Veteran's claim must be granted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2010).

The Board finds the Veteran's testimony that his symptoms began 
as a result of his military service to be credible.  The evidence 
of record, including the Veteran's consistent statements 
throughout the claim period, supports the Veteran's contention 
that he served on a flight line while in the Air Force.  Thus, as 
noted above, in-service noise exposure is conceded.

The Board finds that auditory trauma due to frequent exposure to 
loud noises, including loud bomber engines and gunfire, is 
consistent with the nature of the Veteran's service.  See 38 
U.S.C.A. § 1154(a) (West 2002). 

The Board also finds the Veteran's account of the nature, 
severity, and onset of his symptoms to be probative, since it is 
a first-hand account, unfiltered by any other individual.  While 
no medical professional has specifically related the Veteran's 
current hearing loss to his military service, the Board finds 
that, given the Veteran's competent and credible report of noise 
exposure during service, as well as his report of hearing loss 
after service, supported by the December 2006 VA examination, 
there is competent evidence to establish a medical nexus between 
the Veteran's current hearing loss and service.  See Davidson v.  
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Consequently, the Board concludes that all elements of a service 
connection claim have been met, namely, that the Veteran's injury 
was caused in service and that there is a nexus between that 
injury and his current disability.  For these reasons, service 
connection for bilateral hearing loss is warranted and the 
Veteran's claim must be granted.

The nature and extent of the Veteran's bilateral hearing loss is 
not before the Board at this time.

New and Material

In July 2004, the RO denied service connection for a left eye 
disability.  The decision is final.  38 U.S.C.A. § 7104 (West 
2002).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Hence, before reaching the issue of 
whether service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. West, 
12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. 
§ 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted 
to agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
has clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing with 
a claim for service connection.  Evans v. Brown, 9 Vet. App. 273  
(1996).  However, it is the specified bases for the final 
disallowance that must be considered in determining whether the 
newly submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.  The evidence to be considered in 
making this new and material determination is that added to the 
record since the last final denial on any basis.  Id.

The Board notes that it has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 
2001) (citing 28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the 
Board must initially determine whether there is new and material 
evidence to reopen the claim. 

As discussed above, the claims file has been rebuilt.  The Board 
again recognizes its heightened duty to explain its findings and 
conclusions and to consider carefully the benefit of the doubt 
rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see 
also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

While a copy of the July 2004 rating decision, which denied the 
Veteran service connection for a left eye disability, is not of 
record, the RO provided the Veteran with notice in compliance 
with Kent v. Nicholson, 20 Vet. App. 1 (2006) in September 2006.  
The September 2006 notice explained that the basis for the July 
2004 denial was that the evidence failed to show that the 
Veteran's left eye disability was incurred or aggravated by 
military service.

Based on the above, in order to reopen his claim, the record must 
show the receipt, since the July 2004 final disallowance, of non-
redundant and non-cumulative evidence establishing that the 
claimed disability, a left eye disability, was incurred or 
aggravated during active service.

Since the last final disallowance in July 2004, the Veteran has 
made numerous submissions to the RO, including some service 
treatment records, VA treatment records, and has provided 
testimony in a July 2010 hearing.

Of significance, the Veteran has submitted service treatment 
records in his possession.  A service treatment record from 
August 1961 indicated that the Veteran was treated for "eyes 
trouble."  Although the report noted that the Veteran complained 
of a spot before his right eye, and not the left eye for which he 
is claiming service connection, the report was accompanied by 
peripheral fields chart and blind spot chart for both the right 
and left eye.  

During the July 2010 hearing, the Veteran's spouse, Mrs. E.P., 
testified that while the Veteran's service treatment records 
indicated treatment of the right eye, she contends that the 
problem was always with the Veteran's left eye.  Hearing 
transcript at 11.  

Another service treatment report from June 1963 indicated that 
the Veteran complained of "itching of eyes."

In his report of medical history from June 1964, the Veteran 
indicated that he has or has had eye trouble.  The report, 
however, does not clarify what type of eye trouble the Veteran 
was experiencing or had experienced.

In addition, the Veteran testified during the July 2010 hearing, 
that his left eye disability, to include blurriness of his 
vision, began while in service.  Hearing transcript at 10.  The 
Board notes that while there are no service treatment records 
which reflect complaints of or treatment for the left eye, the 
Veteran is certainly competent to testify that he had blurriness 
of his eyes at that time.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection.").

Taken together, this evidence submitted after the final 
disallowance in July 2004 relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of substantiating 
the claim.

In summary, new and material evidence has been submitted to 
reopen the Veteran's claim for entitlement to service connection 
for a left eye disability and his claim is reopened.  The appeal 
is allowed to this extent.

Having found that the claim should be reopened, the Board will 
address the merits of the Veteran's claim for service connection 
for a left eye disability in the REMAND portion of the decision 
below.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In this case, the Board is granting in full the benefit sought on 
appeal with respect to the Veteran's claims for service 
connection for bilateral hearing loss and whether new and 
material evidence has been submitted to reopen a claim for a left 
eye disability.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not be 
further discussed.

ORDER

Entitlement to service connection for hearing loss is granted, 
subject to the applicable laws and regulations governing the 
payment of monetary awards. 

New and material evidence has been received to reopen the claim 
of entitlement to service connection for a left eye disability; 
to this extent only, the appeal is granted.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay, a remand is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Service treatment reports from June 1958, May 1962, and May 1964 
indicated that the Veteran was treated for pharyngitis, hay 
fever, allergic rhinitis, and conjunctivitis.  Symptoms at those 
times revealed that the Veteran complained of runny nose, fever, 
itchy eyes, asthmatic symptoms, and wheezing in the chest.  

Of significance, a separation report of medical examination from 
June 1964 indicated that the Veteran's "[s]inusitis refers to 
hay fever with allergic rhinitis."  In an associated report of 
medical history, the Veteran reported that he has or has had 
sinusitis.

Numerous VA outpatient treatment reports indicate complaints of, 
and treatment for, acute sinusitis.  Most recently, a VA 
treatment report from September 2006 indicated a computed 
tomography (CT) of the Veteran's sinus, which revealed acute 
sinusitis.

With respect to the Veteran's reopened claim for service 
connection for a left eye disability, service treatment reports, 
as discussed above, indicated treatments for his eyes in service.  
The Veteran's own testimony in the July 2010 hearing indicated 
that the Veteran had complaints of blurriness in service.

VA outpatient treatment reports reveal that the Veteran is being 
treated for his eyes.  A treatment report from August 2006 
indicated that the Veteran had blurred vision and headaches from 
the glasses he received two weeks prior.  More recent treatment 
reports indicate that the Veteran was being treated at the 
Optometry Clinic for his vision in November 2009.

Given the low threshold as discussed in McLendon, there are 
indications, of an association between sinusitis and a left eye 
disability demonstrated after service and the Veteran's military 
service.  Hence, a VA examination should be afforded to the 
Veteran for the claimed conditions.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
of his sinusitis and left eye.  The 
claims file and a copy of this remand 
must be provided to the examiner.  In 
conjunction with the examination, the 
examiner must review the claims file and 
annotate the report as to whether he or 
she reviewed the claims file.

The nature and extent of the any 
disability found (if any) should be 
evaluated.

The examiners are asked to render medical 
opinions as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's sinusitis 
and left eye disability (if any) are 
caused or aggravated by the Veteran's 
military service from July 1954 to August 
1964.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

A complete rationale is required for all 
opinions rendered.  The opinion should 
address the particulars of this Veteran's 
medical history and the relevant medical 
science as applicable to this claim.

In rendering these opinions, the examiner 
should consider the Veteran's statements 
regarding the incurrence of the claimed 
disabilities.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied on the 
absence of evidence in the service 
treatment records to provide a negative 
opinion).  In particular, the examiner 
should take into consideration the 
Veteran's statements regarding blurriness 
of his eyes in active service.

2.	Following completion of the above, the 
appeal should be readjudicated.  If the 
benefits sought are not granted, the 
Veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
claim should be returned to the Board as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


